Title: From George Washington to Harry Piper, 27 January 1772
From: Washington, George
To: Piper, Harry



Dear Sir,
Mount Vernon Jany 27th 1772.

Inclos’d you have a letter for Mrs Savage & a Bill drawn upon James Gildart of Liverpool for £53. Sterling, being a balance in his hands, which you will please to remit as soon as possible for her use. If we are able to recover any part of her annuity from Doctor Savage, I shall lay claim to my money again & this is the reason of my passing it thro’ your hands; if not, I wish it may prove the means of relieving the old Lady from distress, who I believe has met with hard measure from the Doctor, from any one of the hardships she complains of in her letter. I am Dear Sir Your Most Obt Servt

G: Washington

